DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 04 February 2022.
Claim 1 has been amended.
Claims 14-16 are new.
Claims 1-16 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 14-16 are allowable.

Response to Arguments
Applicant's arguments filed 04 February 2022 have been fully considered but they are not persuasive. With respect to the pre-AIA  35 U.S.C. 103(a) applicant argues, “Applicant respectfully traverses the § 103 rejections, each of which relies upon a combination of at least the ‘577, ‘938 and ‘344 references, as the proposed combination does not teach or suggest the claimed invention as a whole. For example, the cited portions of the ‘577 reference, alone or in combination with the ‘938 and the ‘344 references, does not teach or suggest the claimed method involving a social network website that communicates data to a remote computer, including a user-identifier corresponding to a particular user, a particular user-profile, and data for the purchase transaction to be made by the particular user, and without a seller payment network automatically receiving information identifying a buyer payment network. For the latter aspect, the secondary ‘938 reference is asserted, however, importantly the cited aspects do not correspond. Specifically, the cited aspects of column 8 of the ‘938 reference recite that “[v]alid, approved payment transactions transmitted to the bank are then forwarded to a back office terminal 120 in order to complete the transaction.” Applicant notes that this is part of a process in which payments approved at remote locations are already sent to a central bank (see col. 8:56-62). Importantly, it appears that the Office Action has misinterpreted the cited aspect of the reference as the aforementioned (selective) transmittal of approved transactions to a back office terminal 120 must still involve receipt of the transaction information by the central bank, where the back office terminal is simply a payment tool at the central bank (see col. 8:44-55).
The Examiner respectfully disagree. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Eager et al. discloses a social network for business-to-business platform. The social networking for business-to-business platform 210 can then be used as a clearinghouse to collect payments for orders (Eager para. 0039). For this reason applicant’s arguments are not persuasive.  
With respect to applicant’s argument of “While further discussion of the § 103 rejections is believed unnecessary, Applicant further traverses the rejections for lack of motivation, largely based on the above and also in that the cited teachings are incompatible in terms of a skilled artisan being motivated or taught on how they may be combined. More specifically, Applicant submits that each of the claim rejections under § 103 is based on improper motivation in terms of a statement/basis why a skilled artisan would be motivated to modify the primary reference with the cited teachings of the secondary references.”
The Examiner respectfully disagree. It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Eager with the technique of Williams & Wagner because the combination of social networking and e-commerce provide great advantages such as a vertical tiered market space that benefits all parties (Eager Para. 0006). In addition, each "portal" becomes not only a stand-alone business entity, but rather an entity that is connected to and can benefit from the larger network of portals /market spaces. Further, the economic benefits of sharing information, resources, vendors, products and customers is inherent in the unique functionality and processes of the invention (Eager Para. 0009). For this reason applicant’s arguments are not persuasive.
With respect to applicant’s arguments of “Accordingly the cited combination does not provide correspondence to the approach as claimed, for instance as may relate to separate payment networks having no other link between one another that may respectively participate in a payment transaction while utilizing the social network and one or more computer processor circuits to effectively act as a buffer between the respective payment networks. In this manner, access to such proprietary information may be controlled. In the cited combination, full access is already given to the central bank as noted above.”
 The Examiner respectfully disagrees.  Applicant claim discloses authorizing the purchase transaction and outputting data indicative of the authorization, wherein the payment network of a buyer is disparate from a payment network associated with the seller used to complete the transaction, and the payment network associated with the seller does not automatically receive identification of the payment network of the buyer for the transaction. However, Wegner in column 8, lines 66-68 discloses “Valid, approved payment transactions transmitted to the bank are then forwarded to a back office terminal 120 in order to complete the transaction.” In other words, the valid, approved transactions equal authorized transactions. Furthermore, the payment network of the seller does not receive identification of the payment network of the buyer because payments go through the central bank by way of the back office terminal and not to the seller automatically. For this reason applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 & 4-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. US 7,346,577, hereafter Williams in view of Wagner et al. US 5,424,938, hereafter Wagner and in further view of Eager et al. US 2008/0172344 A1, hereafter Eager.
Claim 1
Williams disclose:
communicating, […] to the one or more computer processor circuits, data for the purchase transaction to be made by the particular user based on a user profile associated with the particular user, the data including at least a purchase amount and a particular payment network identifier assigned to the particular user, (column 8, lines 28-31) the particular payment network identifier being selected from respective payment network identifiers for a plurality of disparate payment networks based on stored rules in the user profile for effecting the transaction (column 9, lines 21-36);
using at least one computer processor circuit, performing a set of operations that include each of: receiving data for the purchase transaction, including data for the purchase transaction received from the seller […] (column 8, lines 28-31);
receiving data for the purchase transaction from the particular user via a communication link associated […] (column 8, lines 32-46);
verifying the purchase transaction by reviewing or assessing, for consistency, the data for the purchase transaction that is received […] and the data for the purchase transaction that is received from the particular user, including the purchase amount and the particular payment network identifier (column 3, lines 39-45);
Williams does not disclose the following, however Wegner does:
identifying an association between the particular user-identifier and the particular payment network identifier (column 6, lines 31-45);
identifying the particular user using the particular payment network identifier (column 6, lines 31-45);
selecting a payment network identifier from among the plurality of disparate payment networks that corresponds with the selected payment network identifier and as part of a request to debit the purchase amount (column 6, lines 31-45);
authorizing the purchase transaction and outputting data indicative of the authorization, wherein the payment network of a buyer is disparate from a payment network associated with the seller used to complete the transaction, and the payment network associated with the seller does not automatically receive identification of the payment network of the buyer for the transaction (column 8, lines 66-68)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Wagner with the technique of Williams because a single transaction entry screen eliminates the need for redundant computer equipment and the need to learn and employ differing protocols for each payment network and the single transaction entry screen allows the user to initiate a payment over any of the payment networks. Combining access to all of the various payment networks in a common product also eliminates the need to service, maintain and support a plurality of differing information processing products (Wagner column 3, lines 12-24).  Therefore, the design incentives of eliminating the need to service, maintain and support a plurality of differing information processing products provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  
Williams and Wagner do not disclose the following, however Eager does: 
communicating, from the social network website to a remote site, a particular user-identifier corresponding to a particular user-profile that is associated with a particular user, the communication being responsive to a seller transfer request that is part of a purchase transaction involving products or services to be made by the particular user from a seller website that is associated with a seller and that is used to share the transfer request via an indication for the purchase transaction on the social network website (Abstract, para. 0019, 0033 & 0038).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Eager with the technique of Williams & Wagner because social networking and e-commerce, previously distinct if not conflicting applications, can be combined to provide great advantages to businesses and their customers by providing a mechanism whereby businesses encounter both social networking and economic benefits through a shared network approach (Eager para. 0006).  Therefore, the design incentives increase economic benefits through a shared network approach provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 2
Williams discloses:
further including submitting a credit card number and wherein the payment network corresponding to the selected payment network identifier processes transactions using credit card payment processing data (column 9, lines 21-36).

Claim 4
 Williams discloses:
wherein identification of the particular payment network identifier for the payment network, that corresponds to the selected payment network identifier, is not received by the seller corresponding to the transfer request (Abstract & column 6, lines 20-27).

Claim 5
Williams discloses:
wherein the payment network of the buyer is unable to communicate with the payment network of the seller absent the at least one computer processor circuit […] (Abstract & column 6, lines 20-27).
Williams does not disclose a social network website. However, Eager does in Paragraph 0033 discloses "The illustrated social networking for business-to-business platform 210 includes a number of web pages that may include content 213 of interest to the consumers 220, as well as a marketplace 212 by which consumers 220 can purchase products from the various vendors 230. In addition, the platform 210 may include a number of links 214 of potential interest to the consumers 220, such as links to the affiliate platforms 240.9” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of reference B with the technique of reference A because increase the integrity and security of the system such that the encrypted PIN is only valid for a short period of time.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claim 6
Williams discloses:
wherein further including receiving and using authentication data in addition to the particular payment network identifier, as communicated from the social network website, to authenticate the particular user (Abstract & column 3, lines 7-16).
Williams does not disclose a social network website. However, Eager does in Paragraph 0033 discloses "The illustrated social networking for business-to-business platform 210 includes a number of web pages that may include content 213 of interest to the consumers 220, as well as a marketplace 212 by which consumers 220 can purchase products from the various vendors 230. In addition, the platform 210 may include a number of links 214 of potential interest to the consumers 220, such as links to the affiliate platforms 240.9” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of reference B with the technique of reference A because increase the integrity and security of the system such that the encrypted PIN is only valid for a short period of time.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 7
Williams, Wagner & Eager discloses the limitations as shown in the rejection of Claim 1 above.  Williams & Wagner do not disclose the limitation of wherein the social network website conveys advertisements of merchant offerings including goods and/or services. However, Eager, in Paragraph 0020 discloses "The affiliate network thus provides enhanced opportunities for targeted advertising. An associated utility involves: establishing an affiliate network that is part of the social networking business-to-business platform related to a defined industry; providing an advertisement in connection with one or more platforms of the affiliate network; and billing for delivery of the advertisement based on targeted commercial impressions. For example, such billing may be based on visits to the one or more platforms and/or clicks on the advertisement.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Eager with the technique of Williams & Wagner because social networking and e-commerce, previously distinct if not conflicting applications, can be combined to provide great advantages to businesses and their customers by providing a mechanism whereby businesses encounter both social networking and economic benefits through a shared network approach (Eager para. 0006).  Therefore, the design incentives increase economic benefits through a shared network approach provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 8
Williams, Wagner & Eager discloses the limitations as shown in the rejection of Claim 1 above.  Williams discloses further including the particular user selecting at least one of the merchant offerings for a purchase, further including: communicating secure data associated with or in connection with the purchase, from the […] to a seller computer and from the seller website to the at least one computer processor circuit, and verifying the secure data; and submitting the purchase transaction data in response to the verification indicating that the secure data is valid (Abstract & column 3, Lines 51-59). Williams does not disclose a social network website. However, Eager does in Paragraph 0033 discloses "The illustrated social networking for business-to-business platform 210 includes a number of web pages that may include content 213 of interest to the consumers 220, as well as a marketplace 212 by which consumers 220 can purchase products from the various vendors 230. In addition, the platform 210 may include a number of links 214 of potential interest to the consumers 220, such as links to the affiliate platforms 240.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Eager with the technique of Williams & Wagner because social networking and e-commerce, previously distinct if not conflicting applications, can be combined to provide great advantages to businesses and their customers by providing a mechanism whereby businesses encounter both social networking and economic benefits through a shared network approach (Eager para. 0006).  Therefore, the design incentives increase economic benefits through a shared network approach provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 9
Williams discloses:
further including communicating, from the seller website to the at least one computer processor circuit, transaction details for the purchase transaction (column 3, lines 35-39).

Claim 10
Williams discloses:
further including verifying that the transaction details communicated from the seller website match the data for the purchase transaction received from the particular user (column 3, lines 35-50).

Claim 11
Williams, Wagner & Eager discloses the limitations as shown in the rejection of Claim 1 above.  Williams does not disclose further including communicating, from the social network website to the at least one computer processor circuit, information about a plurality of sellers that includes, for each of the sellers, a different one or more of a business name, IP address, contact information, credit information, location, type of goods/services, and an encrypted seller identifier. However, Eager does in Paragraph 0052 discloses "FIG. 4B illustrates a vendor site 410 associated with the e-commerce platform. The vendor site 410 includes an introductory page 411 where vendors or potential vendors can enter or review basic vendor information such as a vendor name, address, contact information and the like. The illustrated vendor site 410 further includes a login utility 412 that can be used to access secure information. Once a vendor is logged in via the login utility 412, the vendor can access a variety of secure information such as account information 413 and product availability information 414.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Eager with the technique of Williams & Wagner because social networking and e-commerce, previously distinct if not conflicting applications, can be combined to provide great advantages to businesses and their customers by providing a mechanism whereby businesses encounter both social networking and economic benefits through a shared network approach (Eager para. 0006).  Therefore, the design incentives increase economic benefits through a shared network approach provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 12
Williams discloses:
further including communicating, from the seller website to the at least one computer processor circuit, the seller information relating to the transaction (column 3, lines 35-50).

Claim 13
Williams, Wagner & Eager discloses the limitations as shown in the rejection of Claim 1 above.  Williams does not disclose further including verifying that the transaction involves products or services associated with the seller for purchase, and comparing the seller information communicated from the seller website with the information about a plurality of sellers communicated from the social network website. However, Eager does in claim 12 discloses " A method as set forth in claim 1, wherein said step of receiving comprises receiving multiple vendor product order information identifying products of a plurality of vendors.” Claim 13 discloses “A method as set forth in claim 12, further comprising the step of providing, via said e-commerce platform, in connection with said multiple vendor product order information, a single check-out process for purchasing said identified products of said multiple vendors.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Eager with the technique of Williams & Wagner because social networking and e-commerce, previously distinct if not conflicting applications, can be combined to provide great advantages to businesses and their customers by providing a mechanism whereby businesses encounter both social networking and economic benefits through a shared network approach (Eager para. 0006).  Therefore, the design incentives increase economic benefits through a shared network approach provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams in view of Wagner and in further view of Eager  and in further view of Litle et al. US 2006/0020542 A1.
Claim 3
Williams, Wagner & Eager discloses the limitations as shown in the rejection of Claim 1 above.  Williams, Wagner & Eager do not disclose wherein the payment network of the buyer is unsupported by the payment network of the seller absent the at least one computer processor circuit and the social network website. However, Litle does in paragraph 0038 discloses " Not all financial transaction networks function the same. Thus, an American Express credit card only utilizes the American Express data network while a VISA or Mastercard only utilizes the VISA/Mastercard financial data network. Also, a regional financial network, such as in China, may not support VISA, Mastercard or American Express transactions. Conversely, credit cards used within China's financial transaction network are not currently supported by other financial networks such as VISA.” Paragraph 0039 discloses “Certain embodiments, however, provide a method and system that facilitates financial payment transactions between unlike payment transaction networks. In other words, the present embodiments provide a bridge between different financial transaction networks whereby a credit card user from one network, e.g., China payment network, is assigned a member token and PSID to be used in the current VISA/Mastercard financial network. Payment transactions within the VISA network may be routed to China's payment network using a bridging intermediate server that virtually expands the consumer base for merchants using the VISA financial transaction network.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Litle with the technique of Williams, Wagner & Eager to conveniently and cost effectively provide a credit cardholder and/or member, credit card issuer, member issuer, network, and merchants with a centralized method to define, based on a rules set, which credit sources a member will use for certain types of purchases (Litle para. 0041).  Therefore, the design incentives convenience and cost effectiveness provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 10 of U.S. Patent No. 10,733,643 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 are generic to all that is recited in claims 1-11 10 of U.S. Patent No. 10,733,643 B2. That is, claims 1-11 10 of U.S. Patent No. 10,733,643 B2 falls entirely within the scope of claims 1-13 or, in other words, claims 1-13 are anticipated by claims 1-11 10 of U.S. Patent No. 10,733,643 B2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.     

/KITO R ROBINSON/Primary Examiner, Art Unit 3619